1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   RUBIA ROSAURA SERNA (DOB xx/xx/1946),                )   Case No.: 1:17-cv-1290 LJO JLT
     LAURA QUINTANA, FRANCISCO J. SERNA,                  )
12   RUBIA ROSAURA SERNA (DOB xx/xx/1965),                )   ORDER DIRECTING THE CLERK TO CLOSE
     JESUS SERNA, and ROGELIO SERNA,                      )   THE ACTION
13                                                        )
                     Plaintiffs,                          )
14                                                        )   (Doc. 32)
             v.                                           )
15                                                        )
     CITY OF BAKERSFIELD and REAGAN                       )
16   SELMAN,                                              )
                                                          )
17                   Defendants.                          )
18           On July 24, 2019, the parties filed a stipulation indicating the above-captioned action is

19   “dismissed in its entirety with prejudice.” (Doc. 32 at 2) Pursuant to Fed.R.Civ.P. 41(a)(1)(A)(ii), “the

20   plaintiff may dismiss an action without a court order by filing . . . a stipulation of dismissal signed by

21   all parties who have appeared.” Because all parties signed the stipulation, it automatically terminate[d]

22   the action. Id.; see also Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997).

23           Accordingly, based upon the stipulation of the parties, the Clerk of Court is DIRECTED to

24   close this action.

25
26   IT IS SO ORDERED.

27       Dated:     July 28, 2019                                /s/ Jennifer L. Thurston
28                                                       UNITED STATES MAGISTRATE JUDGE
